Citation Nr: 0922320	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right Achilles 
tendon injury residuals.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2004.  In June 2008, the Board remanded the 
claims for further development. 

The issues of entitlement to service connection hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
an in-service stressor has not been otherwise confirmed or 
verified.

2.  There is no competent evidence of the current presence of 
PTSD.

3.  The Veteran does not currently have residuals of a right 
Achilles tendon injury which occurred in service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  Right Achilles tendon injury residuals were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in June 2004, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was specifically advised of the requirements for 
establishing entitlement to service connection for PTSD, and 
provided with a PTSD questionnaire.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate the various elements of his service 
connection claims.  In a letter dated in July 2006, the 
veteran was provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was subsequently readjudicated in a March 
2009 supplemental statement of the case.  Therefore, any 
timing defect in the provision of this aspect of the notice 
was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment and personnel records have been obtained, as have 
post-service VA treatment records and private treatment 
records identified by the Veteran.  An adequate VA 
examination has been conducted regarding the issue of service 
connection for a right Achilles tendon disability which not 
only included an interview and examination of the Veteran but 
also a review of the claims file.  An examination as to PTSD 
is not warranted, because, as discussed below, there is no 
evidence corroborating a stressor, and no medical evidence of 
the current existence of PTSD.  See Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  He has not identified any other potential sources of 
relevant information or evidence.  He did not complete and 
return his PTSD questionnaire, and he has not provided 
sufficient identifying information as to the time and 
location of any specific incidents, or of his unit, such as 
to enable VA to request corroboration from the Joint Service 
Records Research Center (JSRRC).  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  To establish service connection, a veteran must 
show (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the current disability and 
the in-service disease or injury (or in-service aggravation), 
"the so-called 'nexus' requirement." Holton v. Shinseki, 
No. 2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Posttraumatic Stress Disorder (PTSD)

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Veteran's service personnel records show that he served 
in Vietnam from March 1970 through January 1971.  His 
occupational specialties during that time were clerk-typist 
and administrative specialist, or message center clerk.  He 
did not receive any awards or decorations denoting combat 
participation, and the evidence does not otherwise show that 
he engaged in combat with the enemy.  In this regard, 
participation in combat, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).  

The Veteran contends that he served in combat.  He states 
that he had a secondary military specialty of combat 
infantryman.  However, this is not reflected by the service 
department evidence.  Personnel records show multiple 
references to his administrative/clerk specialties, but not 
to any combat specialties.  When he was promoted in May 1970 
to a Specialist 5, his primary specialty was 71L20, 
administrative specialist, and his secondary specialty was 
noted to be 71B30, clerk-typist.  He was assigned to the 
Military Assistance Command, Vietnam (MACV).  

At an RO hearing in October 2005, he stated that he had been 
ambushed while out on patrol with a MACV unit.  He stated 
that the group was all Vietnamese except for one officer, and 
that it occurred when they went over to Cambodia in an 
operation.  He also said that he went on night patrols with 
the Vietnamese, and came under a lot of small arms fire at 
those times.  However, the official personnel records, which 
show his administrative/clerical specialties, and his 
assignment to a command group for all American forces in 
Vietnam, do not do not tend to corroborate such events.  
Thus, the Board finds that the Veteran did not engage in 
combat.  As it is not shown that he engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be corroborated by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet.App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

In addition to the above reported events, the Veteran states 
that he was flown by helicopter on another operation into 
Cambodia, bringing supplies, and after he had disembarked, 
the helicopter crashed while trying to take off again, 
killing all aboard.  He was not able to provide any more 
specific information regarding this incident except to say 
that it was at the beginning of the Cambodian operation.  
There is no evidence corroborating this or any of the 
Veteran's claimed stressors.  

Moreover, the medical records do not show a diagnosis of 
PTSD.  Although VA psychiatric treatment records show that in 
August 2004, the Veteran said he had seen some combat, in 
December 2004, he reported that he had been an administrative 
specialist.  Moreover, on both of these occasions, the 
Veteran denied symptoms of PTSD, including nightmares, 
distressing memories, flashbacks, hypervigilence, 
concentration problems, or problems with close relationships.  
Both private and VA treatment records show a diagnosis of 
depression, first noted as a possibility in October 1987, 
with no link to service noted or claimed.  

Thus, the evidence does not show that the Veteran served in 
combat; he has submitted no corroborating evidence of any 
stressors, nor has he provided sufficient information to 
enable VA to obtain such evidence; and he does not have a 
medical diagnosis of PTSD.  In view of these factors, the 
preponderance of the evidence is against the claim, and 
service connection for PTSD is not warranted.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Achilles Tendon Injury Residuals

Service treatment records show that in April 1969, the 
Veteran complained of soreness on the right heel.  He had 
slight swelling at the insertion of the Achilles tendon with 
minimal crepitation.  Two months later, he complained of 
swelling and pain in the right ankle.  X-rays were negative.  
No further complaints or abnormal findings pertaining to the 
Achilles tendon area were noted in service, including on the 
separation examination.  

On a claim for VA benefits filed in May 1981, the Veteran did 
not mention his Achilles tendon.  An Agent Orange protocol 
examination conducted from April to June 1981 did not 
disclose any history of right Achilles tendon problems.  The 
Veteran reported that he had fractured his left foot in 1974; 
otherwise, there were no complaints pertaining to the lower 
extremities.  

Private treatment records Dr. J. Diller show that in May 
1995, the Veteran complained of pain in the right Achilles 
tendon area.  He said he thought it was going to pop and 
described how 20 years ago in the military he had a local 
steroid injection.  This time, the pain had begun after 
helping a friend with a house over the weekend.  On 
examination, there was mild swelling over the insertion of 
the Achilles tendon in the calcaneus, but no redness, warmth, 
or deformity, with good stop point and range of motion.  The 
assessment was mild Achilles tendinitis.  In October 2001, he 
complained of pain in the right great toe which at times 
would lock.  He stated that he had sustained trauma to the 
toe five years earlier, "smashing" it although there was no 
fracture.  

VA treatment records show that in May 2004, the assessment 
included left ankle pain, questionably service-connected.  
However, the plan was to get X-rays of the right ankle, so it 
is presumed that the identification of the left ankle was in 
error.  However, X-rays of the right ankle in June 2004 did 
not show any significant bone or joint abnormality.  There 
was an irregularity in the right first metatarsal head, with 
associated right osteoarthritis in the right foot.  This 
arthritis in the forefoot has not been associated with any 
Achilles tendon injury, and it is noted that the Veteran has 
given a history of "smashing" the right great toe in the 
1990's.  In September 2004, he complained of some pain in the 
right ankle, mostly in the morning.  He reportedly had a 
questionable service-connected torn Achilles tendon.  

On a VA examination in October 2008, the Veteran stated that 
over the years he occasionally got aches and pain in his 
right Achilles tendon area.  On examination, it was noted he 
had just been in a motorcycle accident, in which he had 
injured the right ankle and right knee.  On examination, 
there was no pain or tenderness over the Achilles tendon.  A 
limp was attributed to his recent injury.  The diagnosis was 
coronal tendinitis to the right ankle and Achilles, which the 
examiner concluded were not likely related to a remote injury 
40 years ago, but rather to other phenomena.  

While the Veteran feels that his current right ankle problems 
(to include an Achilles tendon injury) is related to the in-
service injury, he testified at his hearing that he did not 
have any further problems during service with the ankle, and 
that the condition comes and goes.  There is no 
contemporaneous mention of pertinent complaints until 1995, 
although the Veteran might have been expected to report right 
ankle symptoms, if present, on the VA Agent Orange 
examination in 1984.  When seen in 1995, although the Veteran 
recalled a similar instance of pain in service, which was at 
least 34 years earlier, he did not describe continuity of 
symptomatology.  The VA treatment records have noted that a 
right Achilles tendon injury was questionably service-
connected, but this was based on an inaccurate history, as 
the injury was not service-connected.  The VA examination in 
2008 resulted in a conclusion that current tendinitis was not 
likely related to the in-service injury, and there is no 
medical opinion in the Veteran's favor.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

In view of these factors, the Board concludes that the 
evidence weighs against a finding that the Veteran currently 
has residuals of a right Achilles tendon injury which 
occurred in service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  




ORDER

Service connection for PTSD is denied.

Service connection for right Achilles tendon injury residuals 
is denied. 


REMAND

As to the claims for service connection for hearing loss and 
tinnitus, the separation examination did not include any 
hearing test.  The veteran was evaluated in a VA audiology 
clinic in September 2004.  He was diagnosed with 
sensorineural hearing loss, and the audiologist concluded 
that hearing loss was as likely as not related to military 
noise exposure.  However, the opinion was based on a history 
of military noise exposure in Vietnam in an armored division, 
in which he said he had been exposed to grenades, small arms, 
Howitzers, helicopters, and artillery nose.  As discussed 
above, the Board has found that the Veteran was an 
administrative specialist, and not exposed to combat.  The 
Board is not obliged to accept an opinion based on inaccurate 
medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  However, the absence of combat noise exposure does 
not rule out the possibility of other noise exposure.  
Moreover, the audiology clinic evaluation report did not 
include sufficient findings to conclude that the veteran has 
a hearing loss meeting regulatory requirements for hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385 
(2008).  Additionally, although the examination report 
included a diagnosis of tinnitus, no opinion as to etiology 
was offered.  In view of these factors, a VA examination 
should be provided to address the etiology of hearing loss 
and tinnitus, if present.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has a hearing loss disability 
for VA purposes, and/or tinnitus, and, if 
so, whether any such condition is due to 
in-service noise exposure.  The entire 
claims folder and a copy of this REMAND 
must be made available the examiner.  The 
complete medical rationale for all 
opinions expressed must be provided.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (A medical opinion that 
contains only data and conclusions is not 
entitled to any weight).

In would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

2.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
service connection claims on appeal.  If 
any claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


